 



EXHIBIT 10.1

 

AVANGRID, INC.



AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN

1.Purpose.

The Plan’s purpose is to enhance the ability of the Company and its Subsidiaries
to attract, retain, reward and motivate persons who make (or are expected to
make) important contributions to the Company or its Subsidiaries by providing
these individuals with equitable and competitive compensation opportunities
through equity-based or cash-based incentives.  Capitalized terms used in the
Plan are defined in Section 11.  

2.Eligibility.

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

3.Administration and Delegation.

(a)Administration.    The Plan is administered by the Administrator.  The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan.  The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable.  The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award as it deems necessary or appropriate to administer the Plan
and any Awards.  The Administrator’s determinations under the Plan are in its
sole discretion and will be final and binding on all persons having or claiming
any interest in the Plan or any Award.  Notwithstanding the foregoing or any
other provision of this Plan to the contrary, after a Change in Control has
occurred, the Administrator may not take any action to override, contradict or
ignore any determination made or action taken by the Administrator prior to the
occurrence of a Change in Control.

(b)Appointment of Committees.    To the extent Applicable Laws permit, the Board
may delegate any or all of its powers under the Plan to one or more
Committees.  The Board may abolish any Committee or re-vest in itself any
previously delegated authority at any time.

4.Stock Available for Awards.

(a)Number of Shares.    Subject to adjustment under Section 8 and the terms of
this Section 4, Awards may be made under the Plan covering up to the Overall
Share Limit.  Shares issued under the Plan may consist of authorized but
unissued Shares, Shares purchased on the open market or treasury Shares.

(b)Share Recycling.  If all or any part of an Award expires, lapses or is
terminated, exchanged for cash, surrendered, repurchased, canceled without
having been fully exercised or forfeited, in any case, in a manner that results
in the Company acquiring Shares covered by the Award at a price not greater than
the price (as adjusted to reflect any Equity Restructuring) paid by the
Participant for such Shares or not issuing any Shares covered by the Award, the
unused Shares covered by the Award will, as applicable, become or again be
available for Award grants under the Plan.  The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards shall not count against the
Overall Share Limit.  Notwithstanding anything to the contrary contained herein,
the following Shares shall not be

1

 

--------------------------------------------------------------------------------

 

added to the Shares authorized for grant under Section 4(a) and shall not be
available for future grants of Awards: (i) Shares tendered by a holder or
withheld by the Company in payment of the exercise price of an Option;
(ii) Shares tendered by the holder or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options.

(c)Incentive Stock Option Limitations. Notwithstanding anything to the contrary
herein, no more than the number of shares specified in the Overall Share Limit
paragraph in Section 11 may be issued pursuant to the exercise of Incentive
Stock Options.

(d)Substitute Awards.    In connection with an entity’s merger or consolidation
with the Company or any Subsidiary or the Company’s or any Subsidiary’s
acquisition of an entity’s property or stock, the Administrator may grant Awards
in substitution for any options or other stock or stock-based awards granted
before such merger or consolidation by such entity or its affiliate.  Subject to
any applicable requirements under the Code or Applicable Laws, Substitute Awards
may be granted on such terms as the Administrator deems appropriate,
notwithstanding limitations on Awards in the Plan.  Substitute Awards will not
count against the Overall Share Limit, except that Shares acquired by exercise
of substitute Incentive Stock Options will count against the maximum number of
Shares that may be issued pursuant to the exercise of Incentive Stock Options
under the Plan.

(e)Individual Award Limitations.  Notwithstanding any provision in the Plan to
the contrary, and subject to adjustment as provided in Section 8, the maximum
aggregate number of Shares with respect to one or more Awards denominated in
Shares that may be granted to any one person during any fiscal year of the
Company (including awards denominated in Shares but payable or paid in cash)
shall be 250,000 and the maximum aggregate amount of cash that may be paid in
cash to any one person during any fiscal year of the Company with respect to one
or more Awards payable in cash and not denominated in Shares shall be
$10,000,000.

5.Stock Options and Stock Appreciation Rights.

(a)General.    The Administrator may grant Options or Stock Appreciation Rights
to Service Providers subject to the limitations in the Plan, including
Section 9(i) with respect to Incentive Stock Options.  The Administrator will
determine the number of Shares covered by each Option and Stock Appreciation
Right, the exercise price of each Option and Stock Appreciation Right and the
conditions and limitations applicable to the exercise of each Option and Stock
Appreciation Right.  A Stock Appreciation Right will entitle the Participant (or
other person entitled to exercise the Stock Appreciation Right) to receive from
the Company upon exercise of the exercisable portion of the Stock Appreciation
Right an amount determined by multiplying the excess, if any, of the Fair Market
Value of one Share on the date of exercise over the exercise price per Share of
the Stock Appreciation Right by the number of Shares with respect to which the
Stock Appreciation Right is exercised, subject to any limitations of the Plan or
that the Administrator may impose and payable in cash, Shares valued at Fair
Market Value or a combination of the two as the Administrator may determine or
provide in the Award Agreement.

(b)Exercise Price.    The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement.  The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.  

2

 

--------------------------------------------------------------------------------

 

(c)Duration of Options.    Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed ten years.  

(d)Exercise.    Options and Stock Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5(e) for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9(e)
for any applicable taxes.  Unless the Administrator otherwise determines, an
Option or Stock Appreciation Right may not be exercised for a fraction of a
Share.

(e)Payment Upon Exercise.    The exercise price of an Option must be paid in
cash or by check payable to the order of the Company or, subject to Section
10(h), any Company insider trading policy (including blackout periods) and
Applicable Laws, by:

(i)if there is a public market for Shares at the time of exercise, unless the
Administrator otherwise determines, (A) delivery (including telephonically to
the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to pay the exercise price, or (B) the Participant’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; provided that such amount is paid
to the Company at such time as may be required by the Administrator;  

(ii)to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value;

(iii)to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;

(iv)to the extent permitted by the Administrator, delivery of a promissory note
or any other property that the Administrator determines is good and valuable
consideration; or

(v)any combination of the above permitted payment forms (including cash or
check).

6.Restricted Stock; Restricted Stock Units.

(a)General.    The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
shares) if conditions the Administrator specifies in the Award Agreement are not
satisfied before the end of the applicable restriction period or periods that
the Administrator establishes for such Award.  In addition, the Administrator
may grant to Service Providers Restricted Stock Units, which may be subject to
vesting and forfeiture conditions during the applicable restriction period or
periods, as set forth in an Award Agreement.  The Administrator will determine
and set forth in the Award Agreement the terms and conditions for each
Restricted Stock and Restricted Stock Unit Award, subject to the conditions and
limitations contained in the Plan.

3

 

--------------------------------------------------------------------------------

 

(b)Restricted Stock.

(i)Dividends.  Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such Shares, unless the
Administrator provides otherwise in the Award Agreement.  In addition, unless
the Administrator provides otherwise, if any dividends or distributions are paid
in Shares, or consist of a dividend or distribution to holders of Common Stock
of property other than an ordinary cash dividend, the Shares or other property
will be subject to the same restrictions on transferability and forfeitability
as the shares of Restricted Stock with respect to which they were paid.  In
addition, with respect to a share of Restricted Stock with performance-based
vesting, dividends which are paid prior to vesting shall only be paid out to the
Participant to the extent that the performance-based vesting conditions are
subsequently satisfied and the share of Restricted Stock vests.

(ii)Stock Certificates.  The Company may require that the Participant deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.

(c)Restricted Stock Units.

(i)Settlement.  The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.

(ii)Stockholder Rights.  A Participant will have no rights of a stockholder with
respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.

(iii)Dividend Equivalents.  If the Administrator provides, a grant of Restricted
Stock Units may provide a Participant with the right to receive Dividend
Equivalents.  Dividend Equivalents may be paid currently or credited to an
account for the Participant, settled in cash or Shares and subject to the same
restrictions on transferability and forfeitability as the Restricted Stock Units
with respect to which the Dividend Equivalents are granted and subject to other
terms and conditions as set forth in the Award Agreement.  In addition, Dividend
Equivalents with respect to an Award with performance-based vesting that are
based on dividends paid prior to the vesting of such Award shall only be paid
out to the Participant to the extent that the performance-based vesting
conditions are subsequently satisfied and the Award vests.

7.Other Stock or Cash Based Awards.

Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled.  Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines.  Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.

4

 

--------------------------------------------------------------------------------

 

8.Adjustments for Changes in Common Stock and Certain Other Events.

(a)Equity Restructuring.  In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Section 8, the Administrator
will equitably adjust each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new Awards to Participants, and making
a cash payment to Participants.  The adjustments provided under this Section
8(a) will be nondiscretionary and final and binding on the affected Participant
and the Company; provided that the Administrator will determine whether an
adjustment is equitable.

(b)Corporate Transactions.  In the event of any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), reorganization, merger, consolidation, combination, repurchase,
recapitalization, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or sale or
exchange of Common Stock or other securities of the Company, Change in Control,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, other similar corporate transaction or event, other
unusual or nonrecurring transaction or event affecting the Company or its
financial statements or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (except that action to give effect to a
change in Applicable Law or accounting principles may be made within a
reasonable period of time after such change) and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles:  

(i)To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;  

(ii)To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

(iii)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and/or applicable exercise or purchase price, in all cases, as determined
by the Administrator;  

(iv)To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards and/or with respect
to which Awards may be granted under the Plan (including, but not limited to,
adjustments of the limitations in Section 4 hereof on the maximum number and
kind of shares which may be issued

5

 

--------------------------------------------------------------------------------

 

and specifically including, for the avoidance of doubt, adjustments to the
individual award limitation set forth in Section 4(e)) and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards;  

(v)To replace such Award with other rights or property selected by the
Administrator; and/or

(vi)To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.

(c)Administrative Stand Still.  In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock, including any Equity Restructuring or
any securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to sixty days before or after such transaction.

(d)General.  Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation.  Except as
expressly provided with respect to an Equity Restructuring under Section 8(a)
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price.  The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares.  The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Section 8.

9.General Provisions Applicable to Awards.

(a)Transferability.    Except as the Administrator may determine or provide in
an Award Agreement or otherwise for Awards other than Incentive Stock Options,
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, or, subject to the Administrator’s consent, pursuant to a
domestic relations order, and, during the life of the Participant, will be
exercisable only by the Participant.  References to a Participant, to the extent
relevant in the context, will include references to a Participant’s authorized
transferee that the Administrator specifically approves.

(b)Documentation.    Each Award will be evidenced in an Award Agreement, which
may be written or electronic, as the Administrator determines. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

(c)Discretion.    Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award.  The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

6

 

--------------------------------------------------------------------------------

 

(d)Termination of Status.    The Administrator will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable.

(e)Withholding.    Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability.  Except as the Company otherwise determines,
all such payments will be made in cash or by check made payable to the order of
the Company.  The Company or any Subsidiary may, to the extent Applicable Laws
permit, deduct an amount sufficient to satisfy such tax obligations based on
withholding rates that would not affect the classification of the Award under
Financial Accounting Standards Board Accounting Standards Codification 718 (or
any successor or other applicable accounting standard) from any payment of any
kind otherwise due to a Participant.  Notwithstanding the foregoing,
Participants may satisfy such tax obligations (i) to the extent permitted by the
Administrator, in whole or in part by delivery of Shares, including Shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value, and (ii) if there is a public market for Shares at the time the tax
obligations are satisfied (A) delivery (including telephonically to the extent
permitted by the Company) of an irrevocable and unconditional undertaking by a
broker acceptable to the Company to deliver promptly to the Company sufficient
funds to satisfy the tax obligations, or (B) delivery by the Participant to the
Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to satisfy the tax withholding; provided that such amount is paid to
the Company at such time as may be required by the Administrator.  If any tax
withholding obligation will be satisfied under clause (i) of the immediately
preceding sentence by the Company’s retention of Shares from the Award creating
the tax obligation and there is a public market for Shares at the time the tax
obligation is satisfied, the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on the applicable
Participant’s behalf some or all of the Shares retained and to remit the
proceeds of the sale to the Company or its designee, and each Participant’s
acceptance of an Award under the Plan will constitute the Participant’s
authorization to the Company and instruction and authorization to such brokerage
firm to complete the transactions described in this sentence.

(f)Amendment of Award.    To the extent consistent with Section 10(f), the
Administrator may amend, modify or terminate any outstanding Award, including by
substituting another Award of the same or a different type, changing the
exercise or settlement date, and converting an Incentive Stock Option to a
Non-Qualified Stock Option.  The Participant’s consent to such action will be
required unless (i) the action, taking into account any related action, does not
materially and adversely affect the Participant’s rights under the Award, or
(ii) the change is permitted under Section 8 or pursuant to Section 10(f).  

(g)Conditions on Delivery of Stock.    The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws.  The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.

7

 

--------------------------------------------------------------------------------

 

(h)Acceleration.    The Administrator may at any time provide that any Award
will become immediately vested and fully or partially exercisable, free of some
or all restrictions or conditions, or otherwise fully or partially realizable.

(i)Additional Terms of Incentive Stock Options.    The Administrator may grant
Incentive Stock Options only to employees of the Company, any of its present or
future parent or subsidiary corporations, as defined in Sections 424(e) or (f)
of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code.  If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years.  All Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code.  By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer.  The Company, its Subsidiaries and the
Administrator will not be liable to a Participant, or any other party, if an
Incentive Stock Option fails or ceases to qualify as an “incentive stock option”
under Section 422 of the Code.  Any Incentive Stock Option or portion thereof
that fails to qualify as an “incentive stock option” under Section 422 of the
Code for any reason, including becoming exercisable with respect to Shares
having a fair market value exceeding the $100,000 limitation under Treasury
Regulation Section 1.422-4, will be a Non-Qualified Stock Option.

(j)Prohibition on Repricing.  Subject to Section 8, the Administrator shall not,
without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares.  Subject
to Section 8, the Administrator shall have the authority, without the approval
of the stockholders of the Company, to amend any outstanding Award to increase
the price per share or to cancel and replace an Award with the grant of an Award
having a price per share that is greater than or equal to the price per share of
the original Award.

10.Miscellaneous.

(a)No Right to Employment or Other Status.   No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company or any Subsidiary.  The Company and its Subsidiaries expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan
or any Award, except as expressly provided in an Award Agreement.

(b)No Rights as Stockholder; Certificates.   Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a stockholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares.  Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).  The Company may place legends on stock

8

 

--------------------------------------------------------------------------------

 

certificates issued under the Plan or stop-transfer orders that the
Administrator deems necessary or appropriate to comply with Applicable Laws.

(c)Effective Date and Term of Plan.    The Plan will become effective on the
date it is adopted by the Board (the “Effective Date”), subject to approval of
the Company’s stockholders.  No Awards may be granted under the Plan after ten
years from the earlier of (i) the date the Board adopted the Plan or (ii) the
date the Company’s stockholders approved the Plan, but Awards previously granted
may extend beyond that date in accordance with the Plan.  If the Plan is not
approved by the Company’s stockholders within 12 months after the Effective
Date, it will not become effective and any Awards previously granted under the
Plan shall be cancelled without consideration or payment therefor.  In no event
will any Shares be issued to any Participant pursuant to an Award under the Plan
unless and until the Plan has been approved by the Company’s stockholders.

(d)Amendment of Plan.    The Administrator may amend, suspend or terminate the
Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect any Award outstanding
at the time of such amendment without the affected Participant’s
consent.  Awards outstanding at the time of any Plan suspension or termination
will continue to be governed by the Plan and the Award Agreement, as in effect
before such suspension or termination.  The Board will obtain stockholder
approval of any Plan amendment to the extent necessary to comply with Applicable
Laws.

(e)Provisions for Foreign Participants.  The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.

(f)Section 409A.

(i)General.  The Company intends that all Awards be structured to comply with,
or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply.  Notwithstanding anything in
the Plan or any Award Agreement to the contrary, the Administrator may, without
a Participant’s consent, amend this Plan or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and retroactive actions) as are necessary or appropriate to preserve
the intended tax treatment of Awards, including any such actions intended to
(A) exempt this Plan or any Award from Section 409A, or (B) comply with
Section 409A, including  regulations, guidance, compliance programs and other
interpretative authority that may be issued after an Award’s grant date. The
Company and its Subsidiaries make no representations or warranties as to an
Award’s tax treatment under Section 409A or otherwise.  The Company and its
Subsidiaries will have no obligation under this Section 10(f) or otherwise to
avoid the taxes, penalties or interest under Section 409A with respect to any
Award and will have no liability to any Participant or any other person if any
Award, compensation or other benefits under the Plan are determined to
constitute noncompliant “nonqualified deferred compensation” subject to taxes,
penalties or interest under Section 409A.

(ii)Separation from Service.  If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship.  For purposes of this Plan or any
Award

9

 

--------------------------------------------------------------------------------

 

Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

(iii)Payments to Specified Employees.  Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter.  Any payments of “nonqualified deferred
compensation” under such Award payable more than six months following the
Participant’s “separation from service” will be paid at the time or times the
payments are otherwise scheduled to be made.

(g)Limitations on Liability.  Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee or agent of the
Company or any Subsidiary will be liable to any Participant, former Participant,
spouse, beneficiary, or any other person for any claim, loss, liability, or
expense incurred in connection with the Plan or any Award, and such individual
will not be personally liable with respect to the Plan because of any contract
or other instrument executed in his or her capacity as an Administrator,
director, officer, other employee or agent of the Company or any
Subsidiary.  The Company will indemnify and hold harmless each director,
officer, other employee and agent of the Company or any Subsidiary that has been
or will be granted or delegated any duty or power relating to the Plan’s
administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.

(h)Lock-Up Period.  The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to one hundred eighty days following
the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter.

(i)Data Privacy.  As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan.  The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details,  to implement,
manage and administer the Plan and Awards (the “Data”).  The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management.  These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country.  By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required

10

 

--------------------------------------------------------------------------------

 

Data transfer to a broker or other third party with whom the Company or the
Participant may elect to deposit any Shares.  The Data related to a Participant
will be held only as long as necessary to implement, administer, and manage the
Participant’s participation in the Plan.  A Participant may, at any time, view
the Data that the Company holds regarding such Participant, request additional
information about the storage and processing of the Data regarding such
Participant, recommend any necessary corrections to the Data regarding the
Participant or refuse or withdraw the consents in this Section 10(i) in writing,
without cost, by contacting the local human resources representative.  The
Company may cancel Participant’s ability to participate in the Plan and, in the
Administrator’s discretion, the Participant may forfeit any outstanding Awards
if the Participant refuses or withdraws the consents in this Section 10(i).  For
more information on the consequences of refusing or withdrawing consent,
Participants may contact their local human resources representative.

(j)Severability.  If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

(k)Governing Documents.  If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Subsidiary) that the Administrator has approved, the Plan will govern,
unless it is expressly specified in such Award Agreement or other written
document that a specific provision of the Plan will not apply.

(l)Governing Law.  The Plan and all Awards will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.

(m)Claw-back Provisions.  All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

(n)Titles and Headings.  The titles and headings in the Plan are for convenience
of reference only and, if any conflict, the Plan’s text, rather than such titles
or headings, will control.

(o)Conformity to Securities Laws.  Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable
Laws.  Notwithstanding anything herein to the contrary, the Plan and all Awards
will be administered only in conformance with Applicable Laws.  To the extent
Applicable Laws permit, the Plan and all Award Agreements will be deemed amended
as necessary to conform to Applicable Laws.

(p)Relationship to Other Benefits.  No payment under the Plan will be taken into
account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.

(q)Broker-Assisted Sales.  In the event of a broker-assisted sale of Shares in
connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 9(e): (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon

11

 

--------------------------------------------------------------------------------

 

thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.

(r)Section 162(m).  The Committee, in its sole discretion, may determine at the
time an Award is granted or at any time thereafter whether such Award is
intended to qualify as “performance based compensation” within the meaning of
Code Section 162(m) (“Performance-Based Compensation”).  For the avoidance of
doubt, nothing herein shall require the Committee to structure any awards in a
manner intended to constitute Performance-Based Compensation and the
Administrator shall be free, in its sole discretion, to grant Awards that are
not intended to be Performance-Based Compensation.  Notwithstanding any other
provision of the Plan and except as otherwise determined by the Administrator,
any Award which is granted to an eligible individual and is intended to qualify
as Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable Program and Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements.  In
addition, Awards of Restricted Stock, Restricted Stock Units and Other Stock or
Cash Based Awards that are intended to qualify as Performance-Based Compensation
shall be subject to the following provisions, which shall control over any
conflicting provision in the Plan or any Award Agreement:

(i)To the extent necessary to comply with the requirements of Section
162(m)(4)(C) of the Code, no later than 90 days following the commencement of
any Performance Period or any designated fiscal period or period of service (or
such earlier time as may be required under Section 162(m) of the Code), the
Committee shall, in writing, (a) designate the Participant to receive such Award
(b) select the Performance Criteria applicable to the performance period, (c)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance
Criteria, and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each covered employee for such Performance Period.

(ii)Following the completion of each Performance Period, the Committee shall
certify in writing whether and the extent to which the applicable Performance
Goals have been achieved for such Performance Period. In determining the amount
earned under such Awards, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant, including the assessment of individual or corporate performance for
the Performance Period.

(iii)Unless otherwise specified by the Committee at the time of grant, the
Performance Criteria with respect to an Award intended to be Performance-Based
Compensation payable to a covered employee shall be determined on the basis of
Applicable Accounting Standards.

12

 

--------------------------------------------------------------------------------

 

(iv)No adjustment or action described in Section 8 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause such Award to fail to so qualify as Performance-Based Compensation, unless
the Administrator determines that the Award should not so qualify.

11.Definitions.  As used in the Plan, the following words and phrases will have
the following meanings:

(a)“Administrator” means the Board or a Committee to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee.

(b)“Applicable Accounting Standards” means the U.S. Generally Accepted
Accounting Principles, International Financial Reporting Standards or other
accounting principles or standards applicable to the Company’s financial
statements under U.S. federal securities laws.

(c)“Applicable Laws” means the requirements relating to the administration of
incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.

(d)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards.

(e)“Award Agreement” means a written agreement evidencing an Award, which may be
electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.

(f)“Board” means the Board of Directors of the Company.

(g)“Change in Control” means and includes each of the following:

(i)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clauses (a) and (b) of subsection (iii) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its Subsidiaries, an employee benefit plan maintained by the Company or any of
its Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

(ii)During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsections (i)
or (iii)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
two-

13

 

--------------------------------------------------------------------------------

 

year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iii)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination (other than the
Merger) or (y) a sale or other disposition of all or substantially all of the
Company’s assets in any single transaction or series of related transactions or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction:

a.which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

b.after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (b) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (i), (ii) or (iii) with respect to such Award
(or portion thereof) shall only constitute a Change in Control for purposes of
the payment timing of such Award if such transaction also constitutes a “change
in control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

(h)“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

(i)“Committee” means one or more committees or subcommittees of the Board, which
may include one or more Company directors or executive officers, to the extent
Applicable Laws permit.  To the extent required to comply with the provisions of
Rule 16b-3, it is intended that each member of the Committee will be, at the
time the Committee takes any action with respect to an Award that is subject to
Rule 16b-3, a “non-employee director” within the meaning of Rule 16b-3; however,
a Committee member’s failure to qualify as a “non-employee director” within the
meaning of Rule 16b-3 will not invalidate any Award granted by the Committee
that is otherwise validly granted under the Plan.  

14

 

--------------------------------------------------------------------------------

 

To the extent an Award is intended to qualify as “performance based
compensation” within the meaning of Code Section 162(m), it is intended that
each member of the Committee will be an “outside director” within the meaning of
Code Section 162(m).

(j)“Common Stock” means the common stock of the Company.

(k)“Company” means Avangrid, Inc. or any successor.

(l)“Consultant” means any person, including any adviser, engaged by the Company
or its Subsidiary to render services to such entity if the consultant or
adviser: (i) renders bona fide services to the Company; (ii) renders services
not in connection with the offer or sale of securities in a capital-raising
transaction and does not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) is a natural person.

(m)“Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated.  Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.

(n)“Director” means a Board member.

(o)“Disability” means a permanent and total disability under Section 22(e)(3) of
the Code, as amended.

(p)“Dividend Equivalents” means a right granted to a Participant under the Plan
to receive the equivalent value (in cash or Shares) of dividends paid on Shares.

(q)“Employee” means any employee of the Company or its Subsidiaries.

(r)“Equity Restructuring” means a nonreciprocal transaction between the Company
and its stockholders, such as a stock dividend, stock split, spin-off or
recapitalization through a large, nonrecurring cash dividend, that affects the
number or kind of Shares (or other Company securities) or the share price of
Common Stock (or other Company securities) and causes a change in the per share
value of the Common Stock underlying outstanding Awards.

(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t)“Fair Market Value” means, as of any date, the value of Common Stock on such
date as determined by such reasonable methods or procedures as may be
established from time to time by the Administrator in accordance with the
requirements of the Code and all Applicable Laws. Unless otherwise determined by
the Administrator, the Fair Market Value of Common Stock shall be determined as
follows: (i) if the Common Stock is listed on any established stock exchange,
its Fair Market Value will be the closing sales price for such Common Stock as
quoted on such exchange for such date, or if no sale occurred on such date, the
last day preceding such date during which a sale occurred, as reported in The
Wall Street Journal or another source the Administrator deems reliable; (ii) if
the Common Stock is not traded on a stock exchange but is quoted on a national
market or other quotation system, the closing sales price on such date, or if no
sales occurred on such date, then on the last date preceding such date during
which a sale occurred, as reported in The Wall Street Journal or another source
the Administrator deems reliable; or (iii) without an established market for the
Common Stock, the Administrator will determine the Fair Market Value in its
discretion.

15

 

--------------------------------------------------------------------------------

 

(u)“Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its parent or subsidiary
corporation, as defined in Section 424(e) and (f) of the Code, respectively.

(v)“Incentive Stock Option” means an Option intended to qualify as an “incentive
stock option” as defined in Section 422 of the Code.

(w)“Non-Qualified Stock Option” means an Option not intended or not qualifying
as an Incentive Stock Option.

(x)“Option” means an option to purchase Shares.

(y)“Other Stock or Cash Based Awards” means cash awards, awards of Shares, and
other awards valued wholly or partially by referring to, or are otherwise based
on, Shares or other property.

(z)“Overall Share Limit” means 2,500,000 Shares.

(aa)“Participant” means a Service Provider who has been granted an Award.

(bb)“Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period, which may include the individual criteria listed below.  For
Awards of Restricted Stock, Restricted Stock Units and Other Stock or Cash Based
Awards that are intended to qualify as “performance based compensation” within
the meaning of Code Section 162(m), the Performance Criteria shall be determined
as follows:

(i)The Performance Criteria used to establish Performance Goals are limited to
the following: net earnings or losses (either before or after one or more of
interest, taxes, depreciation, amortization, and non-cash equity-based
compensation expense); gross or net sales or revenue or sales or revenue growth;
net income (either before or after taxes) or adjusted net income; profits
(including but not limited to gross profits, net profits, profit growth, net
operation profit or economic profit), profit return ratios or operating margin;
budget or operating earnings (either before or after taxes or before or after
allocation of corporate overhead and bonus); cash flow (including operating cash
flow and free cash flow or cash flow return on capital); return on assets;
return on capital or invested capital; cost of capital; return on stockholders’
equity; total stockholder return; return on sales; costs, reductions in costs
and cost control measures; expenses; working capital; earnings or loss per
share; adjusted earnings or loss per share; price per share or dividends per
share (or appreciation in or maintenance of such price or dividends); regulatory
achievements or compliance; implementation, completion or attainment of
objectives relating to research, development, regulatory, commercial, or
strategic milestones or developments; market share; economic value or economic
value added models; division, group or corporate financial goals; customer
satisfaction/growth; customer service; employee satisfaction; recruitment and
maintenance of personnel; human resources management; supervision of litigation
and other legal matters; strategic partnerships and transactions; financial
ratios (including those measuring liquidity, activity, profitability or
leverage); debt levels or reductions; sales-related goals; financing and other
capital raising transactions; cash on hand; acquisition activity; investment
sourcing activity; operating performance metrics (including but not limited to
electric and gas system reliability for bulk and distribution systems,
electricity and gas delivered, efficiency ratio, adequacy and security of
electric and gas supply, safety, compliance and

16

 

--------------------------------------------------------------------------------

 

mitigating and managing enterprise risk); operating and maintenance cost
management; demand-side management (including conservation and load management);
market share; service reliability; energy production availability performance;
aggregate product price and other product price measures; and marketing
initiatives, any of which may be measured in absolute terms or as compared to
any incremental increase or decrease, peer group results, or market performance
indicators or indices.

(ii)The Administrator may, in its sole discretion, but within the time
prescribed by, and otherwise in compliance with, Section 162(m) of the Code,
provide that one or more objectively determinable adjustments shall be made to
one or more of the Performance Goals.  Such adjustments may include one or more
of the following: (i) items related to a change in accounting principle;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
Applicable Accounting Standards; (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments; (xii) items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s or any Subsidiary’s core, on-going business
activities; (xiv) items related to acquired in-process research and development;
(xv) items relating to changes in tax laws; (xvi) items relating to major
licensing or partnership arrangements; (xvii) items relating to asset impairment
charges or other non-cash charges; (xviii) items relating to gains or losses for
litigation, arbitration and contractual settlements; (xix) items attributable to
expenses incurred in connection with a reduction in force or early retirement
initiative; or (xx) items relating to any other unusual or nonrecurring events
or changes in Applicable Law, accounting principles or business conditions.  For
all Awards intended to qualify as Performance-Based Compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

(cc)“Performance Goals” shall mean, for a Performance Period, one or more goals
established by the Administrator for the Performance Period based upon one or
more Performance Criteria.  Depending on the Performance Criteria used to
establish such Performance Goals, Performance Goals may be expressed in terms of
overall Company performance or the performance of a Subsidiary, division,
business unit, or an individual.  For all Awards intended to qualify as
Performance-Based Compensation, Performance Goals shall be established no later
than 90 days following the commencement of any Performance Period or any
designated fiscal period or period of service (or such earlier time as may be
required under Section 162(m) of the Code).

(dd)“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, an Award.

(ee)“Plan” means this Omnibus Incentive Plan.

(ff)“Restricted Stock” means Shares awarded to a Participant under Section 6
subject to certain vesting conditions and other restrictions.

17

 

--------------------------------------------------------------------------------

 

(gg)“Restricted Stock Unit” means an unfunded, unsecured right to receive, on
the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.

(hh)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

(ii)“Section 409A” means Section 409A of the Code and all regulations, guidance,
compliance programs and other interpretative authority thereunder.

(jj)“Securities Act” means the Securities Act of 1933, as amended.

(kk)“Service Provider” means an Employee, Consultant or Director.

(ll)“Shares” means shares of Common Stock.

(mm)“Stock Appreciation Right” means a stock appreciation right granted under
Section 5.

(nn)“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.

* * *

18

 